DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, the examiner is unclear as to what “in coordination with the and during material modification process” is exactly trying to limit the claim to.  Specifically, the examiner is unsure if the claim phrase is a typographical error and the claim should just read –in coordination with the material modification process-- which is similarly done in claim 17, or if claim 4 is attempting to be narrower and claim something that would require coordination with and during the material modification process.  However, it is argued that during the material modification would clearly already imply being with the material modification process.  Therefore for examination purposes the examiner is interpreting the claim as limited in a same manner as instant claim 17.    
As to claims 18-20, the examiner is unclear as to what a “dynamic optical path switch” or switching entails.  The examiner firstly notes that the language “dynamic optical path switch” does not appear to be present in the instant disclosure. The only reason the limitation isn’t also rejected under new matter is the language is interpreted as redundant.   As dynamic coupled with switch isn’t found to actually add anything meaningfully from a limitation standpoint.  As any switch is inherently dynamic, as opposed to static, as to switch something means to change or be “dynamic”.  As such the examiner is unclear as to what additional limitation applicant is intending to add by stating the switch is dynamic.  Since the disclosure does not clearly define what a “dynamic optical path switch” means, the claim limitation for examination is not being interpreted as limited beyond that of any optical switch.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al. (U.S. PGPub No. 2010/0155375 A1) in view of Ko et al. (U.S. PGPub No. 2010/0033727 A1) further in view of Ajgaonkar et al (U.S. PGPub No. 2007/0278389 A1).
As to claims 1, 8, 11 and 13, Dietz discloses and shows in figures 1 and 2, an apparatus and method comprising: 
a laser beam source (14) that produces a laser beam that is applied to a sample location in a material modification process ([0035], ll. 1-4 and ll. 12-15);  and 
an inline coherent imaging system comprising: 
an imaging light source (42) ([0039], ll. 1-4);  
at least one sample arm (i.e. measuring arm) coupled to the imaging light source and configured to direct the imaging light to a sample location ([0039], ll. 8-10); 
a first reference arm (58) coupled to the imaging light source and the at least one sample arm and having a first optical path length (i.e. when light travels a path it has an optical path length) ([0039], ll. 5-8);  
generating an interferometry output based on a comparison between imaging light reflected from the sample location through the at least one sample arm and imaging light reflected from at least one of the first reference arm and the at least one additional reference arm ([0041]).
Dietz does not explicitly disclose at least one additional reference arm coupled to the imaging light source and the at least one sample arm and configured to have an optical path length that is different than the first optical path length.
However, Ko does disclose and show in figure 3 and in ([0042]; [0045]; 0046]) the basic concept known throughout the optical interferometric arts of using more than one reference channel/arm with different phase modulations (i.e. different optical path lengths).  In doing so as disclosed in Ko it provides the well-known advantage of being able to rapidly image multiple image depths of interest in the sample under test.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietz with at least one additional reference arm coupled to the imaging light source and the at least one sample arm and configured to have an optical path length that is different than the first optical path length in order to provide the advantage of increased efficiency as known in the art in adding multiple reference arms one can more rapidly and accurately measure multiple depth in the sample under test.
	Dietz in view of Ko does not explicitly disclose an optical path selector configured to selectively couple an optical path for imaging light from the imaging light source into one of the first reference arm or the at least one additional reference arm, further where the selector is used in coordination with and during the material modification process.
	However, Ajgaonkar does disclose and show in figure 5 and in ([0065], ll. 1-12) the basic concept of using a switch in place of a splitter for relaying light along multiple optical paths.  As disclosed using a splitter provides multiple advantages of low insertion loss, power efficiency and therefore higher SNR.  Obviously, a switch can therefore be modified in place of the splitter of Ko to yield the noted advantages.  Lastly, obviously the switching can be done “in coordination” with the material modification process (i.e. during), as already presented above to allow the advantage of multiple imaging depths, a fundamental feature of interferometric analysis.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietz in view of Ko with an optical path selector configured to selectively couple an optical path for imaging light from the imaging light source into the first or the at least one additional reference optical arm further where the selector is used in coordination with and during the material modification process in order to provide the advantage of increase efficiency in using a common switch (optical path selector) one can provide a low insertion loss, low power usage device the relays light down multiple paths while maintaining a high SNR.
 	As to claims 2 and 15, Dietz discloses and shows in figure 2, an inline coherent imaging system, further comprising a detector (62) configured to produce at least one interferometry output based on light received from the at least one sample arm and one of the first reference arm and the at least one additional reference arm ([0041], ll. 1-7). 
 	As to claims 3, 9 and 16, Dietz discloses an inline coherent imaging system, further comprising a processor (evaluating circuit) configured to perform an analysis based on the interferometry output and, based on the analysis, control at least one processing parameter (power density or focal point adjustment) of a material modification process being performed at the sample location ([0026]; 0041], ll. 4-7). 
 	As to claims 4 and 17, Dietz in view of Ko does not explicitly disclose an inline coherent imaging system, wherein the processor is also configured to control the optical path selector to selectively couple the optical path for imaging light from the imaging light source into the first reference arm or the at least one additional reference arms in coordination with the and during material modification process. 
	However, Ajgaonkar does disclose in ([0066], ll. 13-16; [0068], ll. 1-5) the basic concept of selectively controlling the switch to relay light down optical paths.  The examiner takes Office Notice that obviously the electrical control disclosed in Ajgaonkar can be done by a processor of some sort to allow rapid, low error control of an optical switch.  Further, obviously although Ajgaonkar uses the switch to control light in the measurement path, the exact same technique can be done in the reference path to produce the same effective result.  Lastly, obviously the switching can be done “in coordination” with the material modification process (i.e. during), as already presented above to allow the advantage of multiple imaging depths, a fundamental feature of interferometric analysis.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietz in view of Ko with an inline coherent imaging system, wherein the processor is also configured to control the optical path selector to selectively couple the optical path for imaging light from the imaging light source into the first reference arm or the at least one additional reference arms in coordination with the and during material modification process in order to provide the advantage expected resulting and reduction in error in using a known technique in a known manner to relay light via multiple optical paths with low chance of error and reduced actuation time when using a processor in place of a human input while allowing the imaging of multiple imaging depth.
 	As to claims 5 and 10, Dietz as modified by Ko further in view of Ajgaonkar discloses an inline coherent imaging system, wherein the processor is configured to control the optical path selector to selectively couple the first reference arm or the at least one additional reference arms such that a reference optical path length and a sample optical path length are substantially matched ([0019], where Dietz and modified by Ko and Ajgaonkar clearly teach a reference path with a matched optical path length, as the lengths shown in Ko are also meant to be matched to the measurement path, this is the core concept of OCT interferometry). 
 	As to claim 6, Dietz as modified by Ko, discloses an inline coherent imaging system, wherein the at least one additional reference arm is a second reference arm configured to have an optical path length that is longer than the first optical path length ([0042]; [0045]; 0046]; where Ko explicitly discloses measuring different depths via multiple reference arms scanned, explicitly in doing so one of the arms will be longer length than the other to achieve the same motivation and modification already applied above). 
  	As to claim 7, Dietz as modified by Ko discloses an inline coherent imaging system, wherein the first optical path length of the first reference arm is associated with a first sample location within a phase change region of a sample, and the optical path length of the at least one additional reference arm is associated with an additional 
sample location within the phase change region of the sample ([0019]; [0036], ll. 1-6; the examiner notes that the material processing as disclosed in Dietz implicitly produces a phase change region in the sample, further the intended use of setting up the reference arms in said region is implied by having a modulating reference arm in Dietz and more explicitly disclosed in Ko ([0042], ll. 8-10) the use of any number of reference arms desired yields the predictable result of giving any number of depths desired to be measured on the sample under test as well-known in OCT interferometry). 
 	As to claim 12, Dietz discloses a method further comprising scanning the laser beam during the material modification process ([0007]; [0024], ll. 1-5). 
Dietz in view of Ko does not explicitly disclose a method further comprising wherein one of the first reference arm and the additional reference arm are selectively coupled based on a processing location during the material modification process.
However, Ajgaonkar does disclose in ([0066], ll. 13-16; [0068], ll. 1-5) the basic concept of selectively controlling the switch to relay light down optical paths.  Obviously, the switching can be done “in coordination” with the material modification process (i.e. during), as already presented above to allow the advantage of multiple imaging depths, a fundamental feature of interferometric analysis.  Lastly, “based on the processing location” is extremely broad and only requires that light is coupled in coordination with location.  Obviously, in scanning as disclosed in Dietz, Ajgaonkar’s switching can be “based on” the location to allow multiple depth measurement at each location.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietz in view of Ko with a method further comprising wherein one of the first reference arm and the additional reference arm are selectively coupled based on a processing location during the material modification process in order to provide the advantage expected resulting and reduction in error in using a known technique in a known manner to relay light via multiple optical paths with low chance of error during scanning across a sample under test to give a more detailed and full representation of the sample under test.
 	As to claim 14, Dietz discloses an apparatus further comprising scanning optics for scanning the laser beam during the material modification process wherein one of the first reference arm and the additional reference arm are selectively coupled based on a processing location during the material modification process ([0020], ll. 1-9; [0024], ll. 1-5; there examiner notes that wherein clause is being interpreted as intended use, therefore if the prior art is capable of the intended use (as modified above) it is found to teach the use.  Please see MPEP 2114(II)).  
As to claims 18-20, Dietz discloses a method further comprising scanning the laser beam during the material modification process, wherein the process includes welding (Abstract; [0007]; [0024], ll. 1-5). 
Dietz in view of Ko does not explicitly disclose a method further comprising 
wherein the first reference arm and the at least one additional reference arm are selectively coupled dynamically in coordination with the welding process.
However, Ajgaonkar does disclose in ([0066], ll. 13-16; [0068], ll. 1-5) the basic concept of selectively controlling the switch to relay light down optical paths.  Obviously, the switching can be done “in coordination” with the material modification process (i.e. during the welding of Dietz), as already presented above to allow the advantage of multiple imaging depths, a fundamental feature of interferometric analysis.  Lastly, the examiner finds the addition of “dynamically in coordination” not clearly more limiting than what was already claimed, as inherently a switch is dynamic.  If a switch were static it would obviously no longer be a switch.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietz in view of Ko with a method further comprising wherein the first reference arm and the at least one additional reference arm are selectively coupled dynamically in coordination with the welding process in order to provide the advantage expected resulting and reduction in error in using a known technique in a known manner to relay light via multiple optical paths with low chance of error during scanning across a sample under test to give a more detailed and full representation of the sample under test.
Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. 
As to applicant’s first argument that because Dietz discloses measuring surface geometry and not gathering information beneath the surface that Dietz can not be modified to do so, the examiner respectfully disagrees.  Although the Dietz reference does not disclose a feature and likewise even discloses not doing something. It does not therefore mean that Dietz would be destroyed by adding the additional scanning, or that Dietz would not be capable of adding the additional measurement with modification.  The only teaching away is that Dietz is not concerned with a particular measurement, this however does not exclude any motivation by an additional reference. In this case Ko is providing an advantage and reason to take Deitz’s measurement technique and add sub-surface geometry measurements.  The examiner notes as is already implied above that interferometric measurements of sub-surface structures is an extremely well-known feature of interferometers.  OCT in particular is an extensive field of interferometrics known to allow measurement of sub-surface geometric measurements.  In measuring and testing in general, gathering more information about a sample under test always provides the advantage of a more detailed understanding of a sample under test.  Thus using a known method with a known advantage is well within the level of ordinary skill in the art.  
As to the argument that Ko scans and images an eye and therefore cannot be used in combination with Dietz, the examiner respectfully disagrees.  Again the modification of Ko was not to teach any particulars of a sample under test, the sample under test (i.e. a sample to be welded) was already presented in Dietz.  Instead Ko was used to simply show a basic and fundamental aspect of interferometric measurement.  Specifically if multiple reference paths are used, multiple optical path length constructive interference results with the combined signals at varying depths of a sample under test.  The examiner again is simply trying to teach a basic concept and reason for using two reference paths known in the art.  The examiner notes that this concept is so well known that an entire CPC subgroup is directed towards it (G01B9/02028 “two or more reference or object arms in one interferometer”).  Thus the concept of using a second reference arm is considered fundamentally known in the interferometric art to yield the advantages noted above which is again to provide a more detailed image of the sample under test.  
Lastly the examiner will address the argument regarding Ko requiring simultaneous use of reference arms and Ajgaonkar switching probe arms of the same length.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically the examiner was only relying on basic interferometric concepts from each reference, not the teaching of each reference and machine as a whole to teach applicant’s instant invention.  More precisely the examiner only required Ko to teach the basic concept of using more than one reference arm to allow multiple imaging depths, and Ajgaonkar with the basic concept of switching between interferometric arms to allow efficient to allow higher SNR vs more basic coupling techniques.  These are both considered fundamental concepts to interferometrics and well within the level or ordinary skill in the art to apply to Dietz.  Therefore although Ko and Ajgaonkar may have distinctions as a whole from the instant claim limitations, the core concepts taught by each and applied in the modification via a motivation above are still maintained.
As to the dependent claims, the arguments directed to the new limitations are moot in view of the new grounds of rejection provided above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886